Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 1 of 46            FILED
                                                                  2021 Jan-25 AM 11:23
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




                EXHIBIT A
              Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 2 of 46




                                               0102030ÿ5675ÿ8059ÿ 9 071
                                                                                               ÿÿ ÿ!
                        1@7D=>; %E 1234ÿ67894:;8"#$%$%#&%'$()*%% 1@7:=ÿAB=C@D;
                        <=>?4;6+5,-0ÿ37119.ÿ"*ÿ/01#30. ÿ5 +.95ÿ905 ÿ10
                                                                                                                       ÿ




PQ RSÿUVJWKHXYZÿ[\]]Q
 FGHI
                      ^_
                 8LMH 8LKKHNGO                                                                                   +`HaFGLa
wxqwxspsp    stuqÿbv    df g     def gd ÿhibjÿkdÿfÿlmlÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿnbopqr                              bcb
wxqwxspsp    stuqÿbv    bkkc     bkkyjzdgÿfÿc{gjdtÿ| dzgddÿ| f}zÿj ddzÿÿÿÿnbopqr                              bcb
wxqwxspsp    stuqÿbv    k~bz     ~bkdÿk~bzzdgÿkb{kÿkdÿftÿzÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿnbopqr                              bcb
wxqwxspsp    stuqÿbv    f yj     f yjyztÿyzyybiÿhyiyzjÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿnbopqr                              bcb
wxqwxspsp    stuqÿbv    hyid     hyidgÿykÿgbdtÿpwxqwxspspÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿnbopqr                              bcb
wxqwxspsp    stuqÿbv    gvc     c{ mÿ ybiÿd{dkdgÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿnbopqr                               bcb
wxqwxspsp    stuqÿbv    kb     ~bkdÿbkkyjzdgÿkb{kÿfhtÿb~yodÿÿÿÿÿÿÿÿÿÿÿÿÿnbopqr                              bcb
wxqwxspsp    stusÿbv    ~ppq     ~ppqÿb mÿbggdgtÿvyiid ÿcfk{bÿÿÿÿÿÿÿÿÿÿÿÿÿnbopsr                              bcb
wxqwxspsp    stusÿbv    ~ppq     ~ppqÿdef gd ÿhibjÿkdÿfÿlmlÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿnbopsr                              bcb
wxqwxspsp    stusÿbv    ~ppq     iykdgÿbkÿbf zdmÿhf ÿ~ppqtÿcfzdkÿbi|d ÿÿÿnbopsr                              bcb
wxqwxspsp    stusÿbv    ~ppq     yzgyjdzÿhibjÿkdÿftÿzÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿnbopsr                              bcb
wxqwxspsp    stusÿbv    gppq     gppqÿb mÿbggdgtÿ}bievb ÿ~ibyvkÿkd oy~dkÿyz~                                bcb
wxqwxspsp    stusÿbv    gppq     ~d yhydgÿvbyÿykk{dgtÿpwxqwxspspÿfÿgppqÿÿÿÿnbopsr                              bcb
wxqwxspsp    stusÿbv    gppq     yzgyjdzÿhibjÿkdÿftÿzÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿnbopsr                              bcb
wxqwxspsp    stusÿbv    gppq     gppqÿdef gd ÿhibjÿkdÿfÿlmlÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿnbopsr                              bcb
wxqwxspsp    stusÿbv    gppq     iykdgÿbkÿbf zdmÿhf ÿgppqtÿ fÿkdÿÿÿÿÿÿÿÿÿnbopsr                              bcb
wxqwxspsp    stusÿbv    d~fv    ~fvibyzÿdehyidg                                                              cfzqq
wxsqxspsp    wtqpÿbv    dk~bz    k~bzÿeÿhyidgÿwxsqxspspÿeÿzfy~d                                                 k|
wxswxspsp    tÿbv    gppq     kd oy~dÿfhÿb{f ydgÿfzÿpwxsuxspspÿhf ÿgppqnbopsr                               k|
wxswxspsp    tÿbv    dkd ~    kd oy~dÿd{ z                                                                   k|
qpxsuxspsp   tpwÿv    dzfb    zfy~dÿfhÿbdb bz~dÿdehyidg                                                    dbpus
qpxsuxspsp   tqpÿv    gppq     iykdgÿbkÿbf zdmÿhf ÿgppqtÿdb ~dÿc{iydÿdiyb|d                                bcb
qpxsuxspsp   tqpÿv    gppq     bzk}d ÿfhÿ~fvÿgdzydgÿfzÿqpxsuxspspÿhf ÿgppqnbopsr                              bcb
qpxsuxspsp   tqpÿv    dbzk}    gppqÿeÿ~fvibyzÿgdzydgÿdehyidg                                                dbpus
qpxsuxspsp   tquÿv    dgyk~    zfy~dÿfhÿgyk~fod mÿdehyidg                                                    dbpus
qpxsuxspsp   tsqÿv    dzfb    zfy~dÿfhÿbdb bz~dÿdehyidg                                                    vb ssu
qpxsuxspsp   tsqÿv    gppq     iykdgÿbkÿbf zdmÿhf ÿgppqtÿvb b|idÿvy~bdiÿcbkf                               bcb
qqxxspsp    utqÿv    dvf     gppqefd ÿeÿcfyzÿvfyfzÿfÿgykvykkÿbzgÿfÿk{|ky{dÿb mÿgdhdzgbzÿhyidg   dbpus
qqxxspsp    utsÿv    df g     ffkdgÿf gd ÿk{|vydg                                                        dbpus
qqxxspsp    utÿv    dgyk~    zfy~dÿfhÿgyk~fod mÿdehyidg                                                    vb ssu
qqxxspsp    tspÿv    dvf     gppqefd ÿxgf~ddg                                                            k|
qsxsxspsp   qtqqÿv    dgyk~    zfy~dÿfhÿgyk~fod mÿdehyidg                                                    cfzqq
qsxupxspsp   tqwÿv    dgyk~    zfy~dÿfhÿgyk~fod mÿdehyidg                                                    cfzqq
qxxspsq     qstsÿv   cdf gd   f gd ÿjdzd bdgÿhf ÿfd ÿeÿcfyzÿvfyfzÿfÿgykvykkÿbzgÿfÿk{|ky{dÿb m
                                 gdhdzgbzÿeÿdzgd dgÿÿdzd dgtÿqxxspsqÿqststÿvÿeÿf gd
qxxspsq     stÿv    gppq     gppqÿzbvdÿ~bzjdgÿh fvtÿ}bievb ÿ~ibyvkÿkd oy~dk                               gdk
qxxspsq     stÿv    kmi     cfk{bÿvyiid ÿoÿ}bievb ÿ~ibyvkÿkd oy~dkÿyz~                                 gdk

                                                       ÿÿÿÿÿÿ

                                          ÿ    ¡¢££¢£¤£¡            ¥
               Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 3 of 46
A lb.


;_:_t CT Corporation                                                            Service of Process
                                                                                Transmittal
                                                                                09/23/2020
                                                                                CT Log Number 538290283
        TO:      Kim Lundy Service Of Process
                 Walmart Inc.
                 702 SW 8TH ST
                 BENTONVILLE, AR 72716-6209


        RE:      Process Served in Alabama

        FOR:     Walmart Claims Services, Inc. (Domestic State: AR)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                  MILLER JOSHUA, Pltf. vs. WAL-MART, CLAIMS SERVICES, INC., et at., Dfts.
        DOCUMENT(S) SERVED:               Summons, Cover Sheet, Complaint, Plaintiffs First Set
        COURT/AGENCY:                     Jefferson County Circuit Court, AL
                                          Case # 01CV2020*0327500
        NATURE OF ACTION:                 Personal Injury - Slip/Trip and Fall - 03/21/2019
        ON WHOM PROCESS WAS SERVED:       C T Corporation System, Montgomery, AL
        DATE AND HOUR OF SERVICE:         By Certified Mail on 09/23/2020 postmarked on 09/21/2020
        JURISDICTION SERVED:              Alabama
        APPEARANCE OR ANSWER DUE:         Within 30 days after this summons and complaint
        ATTORNEY(S) / SENDER(S):          Al Jones
                                          The Law Offices of Attorney Al Jones Et Associates, P.C.
                                          2626 7th Street
                                          Tuscaloosa, AL 35401
                                          (205)345-0806
        ACTION ITEMS:                     CT has retained the current log, Retain Date: 09/23/2020, Expected Purge Date:
                                          09/28/2020

                                          Image SOP

                                          Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com


        SIGNED:                           C T Corporation System
        ADDRESS:                          1999 Bryan St Ste 900
                                          Dallas, TX 75201-3140
        For Questions:                    877-564-7529
                                          MajorAccountTeam2@wolterskluwer.com




                                                                                Page 1 of 1 / SK
                                                                                Information displayed on this transmittal is for CT
                                                                                Corporation's record keeping purposes only and is provided to
                                                                                the recipient for quick reference. This information does not
                                                                                constitute a legal opinion as to the nature of action, the
                                                                                amount of damages, the answer date, or any information
                                                                                contained in the documents themselves. Recipient is
                                                                                responsible for interpreting said documents and for taking
                                                                                appropriate action. Signatures on certified mail receipts
                                                                                confirm receipt of package only, not contents.
              Case 2:21-cv-00111-GMB
JACQUELINE ANDERSON     SMITH, CLERK Document 1-1 Filed 01/22/21 Page 4 of 46
CIRCUIT COURT OF JEFFERSON COUNTY                                               US. POSTAG E >> PITIEY BOWES
CIVIL DIVISION-ROOM 400                                    11
716 RICHARD ARRINGTON JR. BLVD NORTH
BIRMINGHAM, ALABAMA 35203                7020 0090 0000 7632 6437
                                                             ••••••m••••   .-
                                                                                ZIP35203
                                                                                02 4W    $ 007.200
                                                                                0000374811SEP 21 2020
         Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 5 of 46



                                      AlaFile E-Notice




                                                                        01-CV-2020-903275.00


To: WAL-MART CLAIMS SERVICES, INC.
    2 NORTH JACKSON STREET
    SUITE 605
    MONTGOMERY, AL, 36104




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY. ALABAMA

                     JOSHUA MILLER V. WAL-MART CLAIMS SERVICES, INC.
                                  01-CV-2020-903275.00

                     The following complaint was FILED on 9/19/2020 2:34:05 AM




    Notice Date:    9/19/2020 2:34:05 AM




                                                             JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203
                                                                                  205-325-5355
                                                                      jackie.smith@alacourigov
             Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 6 of 46


State of Alabama                                                                                    Court Case Number
                                                   SUMMONS
Unified Judicial System
                                                                                                    01-CV-2020-903275.00
Form C-34 Rev. 4/2017                               , CIVIL

                             IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                                JOSHUA MILLER V. WAL-MART CLAIMS SERVICES. INC.
  NOTICE TO:      WAL-MART CLAIMS SERVICES, INC., 2 NORTH JACKSON STREET SUITE 605, MONTGOMERY, AL 36104
                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADbA MING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT. WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  ALBERT JONES                                                                                   ,
                                                        (Name(s) ofAttomey(41

  WHOSE ADDRESS(ES)1S/ARE: 2626 7th Street, TUSCALOOSA, AL 35401                                                                        .
                                                                      (Address(es) of Plaintiff(s) or AItomey(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
  0 You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
  IN Service by certified mail of this Summons is initiated upon the written request of JOSHUA MILLER
     pursuant to the Alabama Rules of the Civil Procedure.                                       (Name(s))

                09/19/2020                        /s/ JACQUELINE ANDERSON SMITH              By:
                   (Date)                                     (Signature ofClerk)                      (Name)

  MI Certified Mail is hereby requested.                        /s/ ALBERT JONES
                                                                (Plaintiffs/ANarneys Signature)

                                                   RETURN ON SERVICE
  • Return receipt of certified mail received in this office on                                                                     .
                                                                                      '                 (Date)
  0 I certify that I personally delivered a copy of this Summons and Complaint or other document to

                                                                 in                                                             County,
                     (Name of Person Served)                                                  (Name of County)
  Alabama on                                              .
                                  (Date)
                                                                                                    (Address of Server)
  (Type of Process Server)                     (Server's Signature)


                                               (Sewer's Printed Name)                                (Phone Number of Server)
               Case 2:21-cv-00111-GMB Document 1-1I Filed 01/22/21 Page 7 of 46
                                        DOCUMENT
                                                                                                           ELECTRONICALLY FILED
                                                                                                              9/19/2020 2:32 AM

State of Alabama                                                                           Ca:             CIRCUIT COURT OF
                                            COVER SHEET                                             JEFFERSON COUNTY, ALABA1V A
Unified Judicial System
                                      CIRCUIT COURT - CIVIL CASE                           01JACQUELINE ANDERSON SMITH,( LERK
Form ARC1v413 Rev. 9f18                  (Not For Domestic Relations Cases)                Date of illing:     Juage coae:
                                                                                           09/19/2020

                                               GENERAL INFORMATION
                              IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                                 JOSHUA MILLER v. WAL-MART CLAIMS SERVICES, INC.

First Plaintiff:   []Business         MI Individual           First Defendant: El Business                 0 Individual
                   • Government       00ther                                       0Govemrnent             0 Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                OTHER CIVIL FILINGS (cont'd)
    E WDEA - Wrongful Death                             0 MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
    E2 TONG - Negligence: General                                 Enforcement of Agency Subpoena/Petition to Preserve
    • TOMV - Negligence: Motor Vehicle                  0 CVRT - Civil Rights
    0 TOWA - Wantonness                                 M COND - Condemnation/Eminent Domain/Right-of-Way
    • TOPL - Product Uability/AEMLD                     0 Cl7v1P - Contempt of Court
    • TOMM - Malpractice-Medical                        0 CONT - Contract/EjectrnentMrit of Seizure
    0 TOLM - Malpractice-Legal                          • TOCN - Conversion
    • TOOM - Malpractice-Other                          0 EOND -Equity Non-Damages Actions/Declaratory Judgment/
    • TBFM - Fraud/Bad Faith/Misrepresentation                   Injunction Election Contest/Quiet Title/Sale For Division
    E TO)OC - Other                                      • CVUD - Eviction Appeal/Unlawful Detainer
                                                        0 FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                   II FORF - Fruits of Crime Forfeiture
    0 TOPE - Personal Properly                           • MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
    fl TORE - Real Properly                             0 PFAB - Protection From Abuse
                                                        0 EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                         IN FELA - Railroad/Seaman (FELA)
    • ABAN - Abandoned Automobile
                                                         Il RPRO - Real Property
    M ACCT - Account & Nonmortgage
                                                        0 MEG - Will/Trust/Estate/Guardianship/Conservatorship
    p APAA - Administrative Agency Appeal                • COMP - Workers' Compensation
    • ADPA - Administrative Procedure Act
                                                         • CVXX - Miscellaneous Circuit Civil Case
    0 ANPS -Adults in Need of Protective Services

ORIGIN:      F 1:2 INITIAL FILING                        A • APPEAL FROM                                 00 OTHER
                                                              DISTRICT COURT
             R III REMANDED                              T 0 TRANSFERRED FROM
                                                              OTHER CIRCUIT COURT
                                                                    Note: Checking "Yee does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                IN YES • NO            jury trial. (See Rules 38 and 39. Ala.R.Civ.P. for procedure)

RELIEF REQUESTED:                   EMONETARY AWARD REQUESTED • NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
         JON141                                  9/19/2020 2:32:11 AM                                   /s/ ALBERT JONES
                                             Date                                               n-ature
                                                                                             Eliof  AllomeyiPany filing this form
_
MEDIATION REQUESTED:                         MI YES ONO E2 UNDECIDED                        .

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                 OYES ENO
      Case 2:21-cv-00111-GMB Document 1-12 Filed 01/22/21 Page 8 of 46
                               DOCUMENT
                                                                               ELECTRONICALLY FILED
                                                                                   9/19/2020 2:32 AM
                                                                                 01-CV-2020-903275.00
                                                                                 CIRCUIT COURT OF
                                                                            JEFFERSON COUNTY, ALABAMA
                                                                         JACQUELINE ANDERSON SMITH, CLERK
            IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

JOSHUA MILLER,

        Plaintiff,



v.                                                     &      CASE NO.: CV-2020



WAL-MART, CLAIMS SERVICES, INC.

and Fictitious, Defendants,

A-X, being those unknown

individuals, persons, firms, Corporations or           &

other entities, whose wrongful conduct caused or &

contributed to the Plaintiff's injuries and

damages, and whose true names and legal

identities are presently unknown to the Plaintiff, &

but will be substituted by amendment when,             &

ascertained,

        Defendant(s).

                                          COMPLAINT

                               STATEMENT OF JURISDICTION

        This is a cause of action based on negligence. The amount in controversy does not exceed
the jurisdictional limits of this Court. The injury complained of occurred in Jefferson County,
Alabama, and the Defendants, resided in Jefferson County, Alabama at the time of the accident,
making venue proper in this court.

                               STATEMENT OF THE PARTIES

     1. Plaintiff, Joshua Miller is an individual over the age of nineteen (19) years


                                                 (11
     Case 2:21-cv-00111-GMB Document 1-12 Filed 01/22/21 Page 9 of 46
                              DOCUMENT




and a resident of Tuscaloosa County, Alabama.

    2. Defendant, Wal-Mart, Claims Services, Inc, is corporation that does business sufficiently

in the stream of commerce of Jefferson County, Alabama, more specifically at 209 Lakeshore
Parkway, Homewood, AL 35209, and is considered a resident citizen of Jefferson County,
Alabama for jurisdictional and venue purposes.

    3. Fictitious Defendants A-X, are those unknown individuals, firms, corporations or other

entities, whose wrongful conduct caused or contributed to the Plaintiff's injuries and damages,
and whose true names and legal entities are presently unknown to the Plaintiff but will be
substituted by amendment when ascertained.

    4. The complained of slip-n-fall accident occurred on Jefferson County, Alabama.

                                            COUNT ONE

                                             (Negligence)

    1. On the 21 day of March, 2019, while shopping as a patron, Plaintiff, Joshua Miller,

was caused to fall and become injured because of a wet and unmarked floor and Defendants and
Fictitious Defendants A-X, did so negligently and/or wantonly by failing to keep the normal
walking pathway free of slippery and wet substances, more specifically wet and liquid soap and
failing to warn the general public of such failure to keep walking pathway free of slippery and
wet substance more specifically wet and liquid soap.

    2. Defendant, Wal-Mart, Claims Services, Inc. and Fictitious Defendants A-X had a duty to

exercise reasonable care to avoid injury to Plaintiff and failed to do so.

    3. Defendant, Wal-Mart, Claims Seivices, Inc. and Fictitious 'Defendants A-X had a duty to

be alert, attentive and vigilant and failed to do so.

    4. Defendant, Wal-Mart, Claims Services, Inc. and Fictitious Defendants A-X breached

those duties by failing to exercise the care required to avoid injury to the Plaintiff.


                                                  (21
     Case 2:21-cv-00111-GMB Document 1-12 Filed 01/22/21 Page 10 of 46
                               DOCUMENT




    5. As a proximate consequence of the negligence and/or wantonness of, Defendant, Wal-

Mart, Claims Services, Inc. and Fictitious Defendants A-X, the Plaintiff, Joshua Miller, was
injured and damaged as hereafter set forth:

         (a) He sustained trauma or injury to his neck, back and arms;
         (b) He sustained multiple contusions;
         (c) He has been caused to incur expenses for doctor bills and other expenses in his
             effort to treat the injuries sustained;
         (d) He was caused to suffer physical pain and mental anguish and will be caused to in
             the future to suffer the same;
         (e) He has been caused to be permanently injured. He was caused to be unable to pursue
             many of his normal activities and has suffered a loss of enjoyment of life.
         (f) He was caused to lose wages.

                                            COUNT TWO

                                              (Wantonness)

    6. Plaintiff re-alleges and incorporates by reference the above paragraphs with the same

force and affect as if fully set forth herein.

    7. Defendant, Wal-Mart Claims Services, Inc. and Fictitious Defendants A-X, had a duty to

exercise reasonable care to avoid having Plaintiff slip and injure himself.

    8. Defendant, Wal-Mart, Claims Services, Inc. and Fictitious Defendants A-X, also had a

duty to be alert, attentive and vigilant and failed to do so.

    9. Defendant, Wal-Mart, Claims Services, Inc., and Fictitious Defendants A-X, breached

these duties by failing to exercise the care required to avoid injury to the Plaintiff.

    10. Wal-Mart, Claims Services, Inc.. and Fictitious Defendants A-X, negligence proximately




                                                   (31
     Case 2:21-cv-00111-GMB Document 1-12 Filed 01/22/21 Page 11 of 46
                               DOCUMENT




caused the injuries suffered by Plaintiff, Joshua Miller, including but not limited to, physical
injuries, incurred necessary and reasonable medical expenses, pain and suffering, mental
anguish, loss wages and other damages.

    II. Wal-Mart, Claims Services, Inc. and Fictitious Defendants A-X, negligence proximately

caused the immediate and permanent damage to Plaintiff's property, more specifically, to
Plaintiffs clothing.

                                            DAMAGES

   A. COMPENSATORY: Jurisdictional Limit.
    B. PUNITIVE DAMAGES: All reasonable damages thought to be allowed for punitive
       purposes.
    C. INJUNCTIVE RELIEF: Any injunction that is necessary to cause Defendants' conduct to
       be reasonable and within the laws of the State of Alabama in the future.
    D. OTHER RELIEF: All other relief the Court deems fit and proper.

                                         JURY DEMAND

       Plaintiff demands trial by struck jury.

       Dated this the 19" day of September, 2020..

                                                              IS/ 4L gaited. (JON14 I )

                                                              Attorney at Law

    OF COUNSEL:

    The Law Offices of Attorney Al Jones

    & Associates, P.C.

    2626 7th Street

    Tuscaloosa, AL 35401

    Phone: (205) 345-0806

    Email: Albiejonz@gmail.com




                                                 [4]
     Case 2:21-cv-00111-GMB Document 1-13 Filed 01/22/21 Page 12 of 46
                               DOCUMENT
                                                                                 ELECTRONICALLY FILED
                                                                                     9/19/2020 2:32 AM
                                                                                   0 I-CV-2020-903275.00
                                                                                   CIRCUIT COURT OF
                                                                              JEFFERSON COUNTY, ALABAMA
                                                                           JACQUELINE ANDERSON SMITH, CLERK
            IN THE .CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA —

JOSHUA MILLER,

        Plaintiff,



v.                                                     &       CASE NO.: CV-2020



WAL-MART, CLAIMS SERVICES, INC.                        &

and Fictitious, Defendants,

A-X, being those unknown

individuals, persons, firms, Corporations or           &

other entities, whose wrongful conduct caused or &

contributed to the Plaintiff's injuries and

damages, and whose true names and legal

identities are presently unknown to the Plaintiff, &

but will be substituted by amendment when,             &

ascertained,

        Defendant(s).

     PLAINTIFF'S FIRST SET OF PROPOUNDED DISCOVERY TO DEFENDANT

        COMES NOW the Plaintiff and pursuant to Rules 33, 34 and 36 of the Alabama Rules of
Procedure presents the following to the Defendant for answers and production as follows:

                     INTERROGATORIES AND REQUEST FOR DOCUMENTS

     I. Other than the incident that is the subject of this lawsuit, have any other slip and/or fall

incidents occurred at the location of this accident within the last past 8 years? If so, please
provide the date, parties' names, nature of the incident, and lawsuit information (if any)
regarding each such incident.
 Case 2:21-cv-00111-GMB Document 1-13 Filed 01/22/21 Page 13 of 46
                          DOCUMENT




2. Please identify any insurance policies that might cover losses stemming from this
   incident and produce a copy of such insurance policie(s).
3. Please provide the full name, title, address and phone number of each employee present
   in the building or general area at the time of this incident.
4. Do you have knowledge of any photographs, videos, sketches, or diagrams regarding this
   incident? If so, please list the type of item and the current location and/or custodian.
5. Please maintain such items of photographs, videos, sketches, or diagrams as evidence and
   consider this notice against any spoilage of such evident and the Defendant's duty to
   protect against such spoilage.
6. Please identify any warning, caution, "wet floor", or other relevant signs that were
   displayed in the area where the incident occurred, including their verbiage, size and exact
   location.
7. Please identify the following regarding the floor surface where the incident occurred; date
   of installation of flooring, type of flooring material and name of installing party for such
   flooring.
8. Please list the names of all witnesses to the incident or who have knowledge of the events
   leading up to the incident and give a brief description of the witnesses and their testifying
   statements.
9. On the date of the incident, was there a system or routine in place, of any kind, where the
   floor or walking surface of the controverted incident occurred, of inspecting maintaining,
   and/or cleaning? If so, please state:
   a) A description of such system or routine;
   b) The name, address and particular duties of each person directly involved in such
       system or routine of inspection and/or maintenance in the general area where the
       incident occurred as of the date of this incident;
   c) The name, title, address and particular duties of each person responsible for the
       general supervision of the operation of such system or routine as of the date of this
       incident;
   d) The date on which such system or routine went into effect;
   e) Whether or not such system or routine is presently in effect;
 Case 2:21-cv-00111-GMB Document 1-13 Filed 01/22/21 Page 14 of 46
                          DOCUMENT




10. As of the date of this incident, did the Defendant hire any other individual or entity to

   assist with the maintenance or care of the area where this incident occurred? If so, please
   state:
   a) The name and address of each individual or entity;
   b) Describe generally the functions and/or duties of each individual or entity;
   c) Whether any agreement existed between the named Defendant and any individual or
       entity, if so, please provide a copy of such agreement if in writing or provide the
       terms of such if not in writing.
I I . After this incident, was the floor and/or walking area and/or floor covering over the area
   where this incident occurred repaired and/or replaced and/or altered in any manner? If so,
   pleas state:
   a) A description of the nature of each repair and/or replacement and/or alteration;
 . b) The name, title and address of each person, department, company and/or agency who
       repaired and/or replaced and/or altered such floor and/or walking area and/or floor
       covering over the area where this incident occurred;
   c) The reason for such repair, replacement and/or alteration;
   d) Whether such action was taken as a result of or following a complaint and or other
       notification
12. On the date of this incident, was there any inspection made of the area where the incident
   occurred prior to the time of this incident? If so, please state:
   a) The name, address, occupation and employer of each person making such inspection;
   b) The date and time of such inspection was made;
   c) Whether there is a written log or other documentation referencing each such
       inspection;
   d) The name, address, occupation and employer of each person having present custody
       of any written log or other documents referencing each such inspection.
13. If there was an incident report made concerning this incident, please provide a copy of
   such.
14. Please provide copies of any investigation concerning this incident.
    Case 2:21-cv-00111-GMB Document 1-13 Filed 01/22/21 Page 15 of 46
                              DOCUMENT




   15. Please provide copies of all financial records (to include federal tax returns, profit loss
       statements or any other financial documentations) of the Defendant for the years of 2014
       through 2019.
   16. Please provide the name and addresses of all parties that own an interest in the
       Defendant's business.

                                            ADMISSIONS

   I. Admit that the floor was wet.
   2. Admit that there was no "wet floor or caution warming signs up in the controverted area.
   3. Admit that the Plaintiff was not warned of such danger of falling on the wet floor on the
       date of this incident.

       Dated this the 19th day of September, 2020.

                                                      IS/41 gaimur—i. (J0N141)

                                                      Attorney at Law

                                  CERTIFICATE OF SERVICE

       I certify that the forgoing discovery was served upon the Defendant by electronic filing as
allowed by the Administrative Office of the Courts of Alabama and the Circuit Court of
Jefferson County, Alabama.

OF COUNSEL:

The Law Offices of Attorney Al Jones

& Associates, P.C.

2626 Th Street

Tuscaloosa, AL 35401

Phone: (205) 345-0806

Email: Albiejonz©gmail.com
Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 16 of 46
Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 17 of 46
Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 18 of 46
Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 19 of 46
Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 20 of 46
Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 21 of 46
Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 22 of 46
           Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 23 of 46


                                      AlaFile E-Notice




                                                                    01-CV-2020-903275.00


To: JULIE DAVIS PEARCE
    jpearce@gghblaw.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                     JOSHUA MILLER V. WAL-MART CLAIMS SERVICES, INC.
                                   01-CV-2020-903275.00

             The following NOTICE OF APPEARANCE was FILED on 10/23/2020 4:11:53 PM




    Notice Date:    10/23/2020 4:11:53 PM




                                                         JACQUELINE ANDERSON SMITH
                                                                   CIRCUIT COURT CLERK
                                                           JEFFERSON COUNTY, ALABAMA
                                                           JEFFERSON COUNTY, ALABAMA
                                                        716 N. RICHARD ARRINGTON BLVD.
                                                                   BIRMINGHAM, AL, 35203

                                                                               205-325-5355
                                                                   jackie.smith@alacourt.gov
                                         DOCUMENT 9
                                                             ELECTRONICALLY
       Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 2410/23/2020    FILED
                                                                   of 46 4:09 PM
                                                                               01-CV-2020-903275.00
                                                                               CIRCUIT COURT OF
                                                                          JEFFERSON COUNTY, ALABAMA
                                                                       JACQUELINE ANDERSON SMITH, CLERK
           IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

JOSHUA MILLER,                               )
                                             )
       Plaintiff,                            )
                                             )
vs.                                          ) Civil Action Number CV-2020-903275
                                             )
WAL-MART, CLAIMS SERVICES,                   )
INC., et al.                                 )
                                             )
       Defendants.                           )

                                NOTICE OF APPEARANCE

       COME NOW the undersigned, Julie D. Pearce of Gaines Gault Hendrix P.C., and

respectfully enters her name as counsel of record for Wal-Mart Stores East, LP, incorrectly

designated in Plaintiff’s Complaint as “Wal-Mart, Claims Services, Inc.”

       This the 23rd day of October, 2020.


                                             Respectfully Submitted,


                                             /s/ Julie D. Pearce
                                             Julie D. Pearce (PEA032)
                                             Michael J. Marable (MAR223)
                                             Attorneys for Defendant
                                             Wal-Mart Stores East, LP

OF COUNSEL:
GAINES GAULT HENDRIX, P.C.
361 Summit Boulevard
Suite 200
Birmingham, Alabama 35243
205-980-5888
jpearce@ggh-law.com
mmarable@ggh-law.com




                                               1
                                           DOCUMENT 9
       Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 25 of 46




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been served electronically
upon the following counsel of record who are AlaFile registrant(s) and on all other counsel of record
or pro se parties by, placing the same in the U.S. Mail, first class postage pre-paid and properly
addressed as follows, on this the 23rd day of October, 2020.


 Al Jones
 The Law Offices of Attorney Al Jones
 & Associates, P.C.
 2626 7th Street
 Tuscaloosa, Alabama 35401




                                                      /s/ Julie D. Pearce
                                                      OF COUNSEL




                                                 2
           Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 26 of 46


                                      AlaFile E-Notice




                                                                        01-CV-2020-903275.00


To: JULIE DAVIS PEARCE
    jpearce@gghblaw.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                     JOSHUA MILLER V. WAL-MART CLAIMS SERVICES, INC.
                                   01-CV-2020-903275.00

                      The following answer was FILED on 10/23/2020 4:12:44 PM




    Notice Date:    10/23/2020 4:12:44 PM




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                  205-325-5355
                                                                      jackie.smith@alacourt.gov
                                         DOCUMENT 11
                                                             ELECTRONICALLY
       Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 2710/23/2020    FILED
                                                                   of 46 4:10 PM
                                                                               01-CV-2020-903275.00
                                                                               CIRCUIT COURT OF
                                                                          JEFFERSON COUNTY, ALABAMA
                                                                       JACQUELINE ANDERSON SMITH, CLERK
              IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

JOSHUA MILLER,                               )
                                             )
       Plaintiff,                            )
                                             )
vs.                                          ) Civil Action Number CV-2020-903275
                                             )
WAL-MART, CLAIMS SERVICES,                   )
INC., et al.                                 )
                                             )
       Defendants.                           )

                      ANSWER FOR WAL-MART STORES EAST, LP

       COMES NOW, Wal-Mart Stores East, LP, incorrectly identified in Plaintiff’s Complaint

as “Wal-Mart Stores, Claims Services, Inc.”, and in response to the Plaintiff’s Complaint, states

as follows:

                                STATEMENT OF JURISDICTION

       Upon information and belief, this is a negligence-based cause of action. Defendant is

without sufficient information at this time as to the amount in controversy or whether the damages

claimed in this case are appropriate for the judicial requirements of this Court; therefore, these

allegations are denied, and Defendant demands strict proof thereof. Defendant did do business in

Jefferson County, Alabama at the time of this incident.

                                STATEMENT OF THE PARTIES

       1.       Defendant is without sufficient information as to the truth or falsity of the

allegations contained in this paragraph; therefore, these allegations are denied, and Defendant

demands strict proof thereof.

       2.       Defendant admits that Wal-Mart Stores East, LP does business in Jefferson County

and is subject to jurisdiction in Jefferson County; however, Defendant denies the remaining

allegations contained in this paragraph and demands strict proof thereof.

                                                1
                                              DOCUMENT 11
        Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 28 of 46




        3.         This paragraph does not require a response from this Defendant; however, to the

extent a response is deemed required, Defendant denies these allegations and demands strict proof

thereof.

        4.         Defendant admits that the injuries complained of in Plaintiff’s Complaint are

alleged to have occurred in Jefferson County, Alabama.

                                             COUNT ONE
                                              (Negligence)

        1.         Denied. Defendant demands strict proof thereof.

        2.         Defendant admits that it had a duty to exercise reasonable care to maintain the

premises, but denies that it failed to do so.

        3.         This paragraph does not accurately state or describe duties attributed to Defendant;

therefore, as worded, these allegations are denied, and Defendant demands strict proof thereof.

        4.         Denied. Defendant demands strict proof thereof.

        5.         Denied. Defendant demands strict proof thereof.

                                             COUNT TWO
                                             (Wantonness)

        6.         This paragraph does not require a response from this Defendant; however, to the

extent a response is deemed required, Defendant denies these allegations and demands strict proof

thereof.

        7.         Defendant admits that it had a duty to exercise reasonable care but denies that it

failed to do so.

        8.         This paragraph does not accurately state or describe duties attributed to Defendant;

therefore, as worded, these allegations are denied, and Defendant demands strict proof thereof.

        9.         Denied. Defendant demands strict proof thereof.



                                                    2
                                            DOCUMENT 11
          Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 29 of 46




          10.    Denied. Defendant demands strict proof thereof.

          11.    Denied. Defendant demands strict proof thereof.

          Defendant denies that Plaintiff is entitled to recover damages as set forth in the ad damnum

clause following this count.

                        AFFIRMATIVE AND ADDITIONAL DEFENSES

                                          FIRST DEFENSE

          The Complaint fails to state a claim upon which relief can be granted and is therefore due

to be dismissed.

                                        SECOND DEFENSE

          Defendant denies each and every averment of the Complaint not specifically admitted

herein.

                                         THIRD DEFENSE

          Defendant denies that it was guilty of negligence as alleged in the Complaint and further

denies that any conduct or omission on its part proximately caused or contributed to the injures

and damages alleged in the Complaint.

                                        FOURTH DEFENSE

          Defendant alleges that the incident complained of was proximately caused by an

independent, intervening, or superseding act or omission, and not by any acts or omissions

attributable to the Defendant.

                                          FIFTH DEFENSE

          Defendant alleges that the Plaintiff is guilty of contributory negligence in connection with

the claims asserted in the Complaint, which negligence proximately caused or contributed to the

injuries and damages asserted in his Complaint.



                                                   3
                                           DOCUMENT 11
        Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 30 of 46




                                        SIXTH DEFENSE

       Defendant denies that it had actual or constructive notice of any dangerous or defective

condition on its premises, if any, as alleged in the Complaint.

                                      SEVENTH DEFENSE

       Defendant asserts that Plaintiff assumed the risk of the injuries and damages about which

he complains.

                                       EIGHTH DEFENSE

       Defendant denies breaching any duty owed to Plaintiff, if any.

                                        NINTH DEFENSE

       Defendant asserts that to the extent any hazardous condition existed, it was or should have

been open and obvious to Plaintiff.

                                        TENTH DEFENSE

       Defendant avers Plaintiff has failed to mitigate his damages.

                                      ELEVENTH DEFENSE

       Defendant denies that Plaintiff was injured to the nature and extent claimed in the

Complaint and demands strict proof thereof.

                                      TWELFTH DEFENSE

       To the extent that any hazard may have existed on the premises, Defendant properly warned

of such.

                                    THIRTEENTH DEFENSE

       Defendant asserts Ala. Code §12-21-45 (1975), pursuant to Dixie Marsh v. Rodgers Green,

M.D., 782 So. 2d 223 (Ala. 2000), to the extent Plaintiff claims damages for medical expenses and/or

hospital expenses which have been, or which will be, reimbursed or paid, either in part or in full.



                                                  4
                                           DOCUMENT 11
       Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 31 of 46




                                    FORTEENTH DEFENSE

      Defendant denies that any conduct or admission attributable to it was wanton in nature.

                                    FIFTEENTH DEFENSE

       Defendant denies that it was in any way negligent with regard to its hiring, training, or

supervision of its employees.

                                    SIXTEENTH DEFENSE

       Defendant denies that it is liable to the Plaintiff pursuant to the doctrines of respondeat

superior or agency.

                                  SEVENTEENTH DEFENSE

       With regard to any claims for punitive damages, to the extent they are made, Defendant pleads

the following punitive damages defenses.

      1.      Plaintiff’s claim of punitive damages violates the Fourth, Fifth, Sixth, and Fourteenth
Amendments of the Constitution of the United States, and Article I Section 6 of the Constitution of
Alabama, on the following grounds:

       a.      It is in violation of the Due Process and Equal Protection Clauses of the Fourteenth
       Amendment of the United States Constitution to impose punitive damages, which are penal
       in nature, against civil defendants upon the plaintiff's satisfying a burden of proof, which is
       less than the "beyond a reasonable doubt" burden of proof required in criminal cases;

       b.     The procedures pursuant to which punitive damages are awarded may result in the
       award of joint and several judgments against multiple defendants for different alleged acts of
       wrongdoing, which infringes the Due Process and Equal Protection Clauses of the Fourteenth
       Amendment of the United States Constitution;

       c.     The procedures pursuant to which punitive damages are awarded fail to provide a
       reasonable limit on the amount of the award against defendants, which thereby violates the
       Due Process and Equal Protection Clauses of the Fourteenth Amendment of the United States
       Constitution;

       d.      The procedures pursuant to which punitive damages are awarded fail to provide
       specific standards, or provide vague or insufficient standards, for the amount of the award of
       punitive damages, which thereby violates the Due Process Clause of the Fourteenth
       Amendment of the United States Constitution;



                                                 5
                                            DOCUMENT 11
        Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 32 of 46




        e.      The procedures pursuant to which punitive damages are awarded result in the
        imposition of different penalties for the same or similar acts and, thus, violate the Equal
        Protection Clause of the Fourteenth Amendment of the United States Constitution;

        f.      The procedures pursuant to which punitive damages are awarded permit the
        imposition of punitive damages in excess of the maximum criminal fine for the same or
        similar conduct, which thereby infringes the Due Process Clause of the Fifth and Fourteenth
        Amendments and the Equal Protection Clause of the Fourteenth Amendment of the United
        States Constitution;

        g.     The procedures pursuant to which punitive damages are awarded fail to require that
        an award of punitive damages be proportioned, or bear a reasonable relationship, to the actual
        harm incurred.

        h.      The procedures pursuant to which punitive damages are awarded fail to provide
        mitigating factors for the jury's consideration in awarding such damages.

       2.       Plaintiff’s claim of punitive damages violates the Due Process Clause of Article I,
Section 6 of the Constitution of Alabama on the following grounds:

        a.      It is a violation of the Due Process Clause to impose punitive damages, which are
        penal in nature, upon civil defendants upon the Plaintiffs’ satisfying a burden of proof less
        than the "beyond a reasonable doubt" burden of proof required in criminal cases;

        b.      The procedures pursuant to which punitive damages are awarded fail to provide a limit
        on the amount of the award against the Defendant;

        c.     The procedures pursuant to which punitive damages are awarded are
        unconstitutionally vague;

        d.      The procedures pursuant to which punitive damages are awarded fail to provide
        specific standards for the amount of such award; and

        e.     The award of the punitive damages in this case constitutes a deprivation of property
        without due process of law.

        3.      Plaintiff’s attempt to impose punitive or extra contractual damages on this Defendant,
on the basis of vicarious liability for the conduct by others, violates the Fifth, Eighth, and Fourteenth
Amendments of the United States Constitution and Article I, Section 6 of the Alabama Constitution.

       4.     The award of punitive damages to the Plaintiff in this action would constitute a
deprivation of property without due process of law required under the Fifth and Fourteenth
Amendments of the United States Constitution and Article I, Section 6 of the Alabama Constitution.




                                                   6
                                             DOCUMENT 11
        Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 33 of 46




        5.      The award of punitive damages against the Defendant in this action would violate the
prohibition against laws that impair the obligations of contracts in violation of Article I, Section 22 of
the Constitution of Alabama.

       6.      The procedures pursuant to which punitive damages are awarded permit the
imposition of punitive damages in excess of the amount established by the legislature under Ala. Code
Section 27-1-17 (1975), in violation of the Due Process Clause of the Fifth and Fourteenth
Amendments of the U.S. Constitution and Article I, Section 6, of the Alabama Constitution.

        7.       A punitive damages award violates due process when it is “grossly excessive” in
relation to the State’s legitimate interests in punishing unlawful conduct and deterring its repetition.
BMW of North Am. v. Gore, U.S.___, 116 S. Ct. 1589 (1996).

        8.     This Defendant did not receive adequate notice of the magnitude of the sanction that
the State may impose. BMW of North Am. v. Gore, U.S.___, 116 S. Ct. 1589 (1996).

        9.    This Defendant’s conduct was not sufficiently reprehensible to support an award of
punitive damages. BMW of North Am. v. Gore, U.S.___, 116 S. Ct. 1589 (1996).

        10.   Any award of punitive damages based on the amount of the Plaintiff’s alleged
compensatory damages would be excessive. BMW of North Am. v. Gore, U.S.___, 116 S. Ct. 1589
(1996).

        11.   This Defendant’s conduct was not sufficiently egregious to justify a punitive sanction
against it. BMW of North Am. v. Gore, U.S.___, 116 S. Ct. 1589 (1996).


                                     EIGHTEENTH DEFENSE

        Defendant reserves the right to amend its Answer as future discovery or investigation may

indicate.


                                                Respectfully Submitted,


                                                /s/ Julie D. Pearce
                                                Julie D. Pearce (PEA032)
                                                Michael J. Marable (MAR223)
                                                Attorneys for Defendant
                                                Wal-Mart Stores East, LP




                                                    7
                                           DOCUMENT 11
       Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 34 of 46




OF COUNSEL:
GAINES GAULT HENDRIX, P.C.
361 Summit Blvd., Suite 200
Birmingham, Alabama 35243
205-980-5888
jpearce@ggh-law.com
mmarable@ggh-law.com



                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been served electronically
upon the following counsel of record who are AlaFile registrant(s) and on all other counsel of record
or pro se parties by, placing the same in the U.S. Mail, first class postage pre-paid and properly
addressed as follows, on this the 23rd day of October, 2020.

 Al Jones
 The Law Offices of Attorney Al Jones
 & Associates, P.C.
 2626 7th Street
 Tuscaloosa, Alabama 35401




                                                      /s/ Julie D. Pearce
                                                      OF COUNSEL




                                                 8
           Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 35 of 46


                                      AlaFile E-Notice




                                                                    01-CV-2020-903275.00


To: MICHAEL JASON MARABLE
    mmarable@ggh-law.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                     JOSHUA MILLER V. WAL-MART CLAIMS SERVICES, INC.
                                   01-CV-2020-903275.00

             The following NOTICE OF APPEARANCE was FILED on 10/23/2020 4:23:21 PM




    Notice Date:    10/23/2020 4:23:21 PM




                                                         JACQUELINE ANDERSON SMITH
                                                                   CIRCUIT COURT CLERK
                                                           JEFFERSON COUNTY, ALABAMA
                                                           JEFFERSON COUNTY, ALABAMA
                                                        716 N. RICHARD ARRINGTON BLVD.
                                                                   BIRMINGHAM, AL, 35203

                                                                               205-325-5355
                                                                   jackie.smith@alacourt.gov
                                         DOCUMENT 15
                                                             ELECTRONICALLY
       Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 3610/23/2020    FILED
                                                                   of 46 4:21 PM
                                                                               01-CV-2020-903275.00
                                                                               CIRCUIT COURT OF
                                                                          JEFFERSON COUNTY, ALABAMA
                                                                       JACQUELINE ANDERSON SMITH, CLERK
           IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

JOSHUA MILLER,                               )
                                             )
       Plaintiff,                            )
                                             )
vs.                                          ) Civil Action Number CV-2020-903275
                                             )
WAL-MART, CLAIMS SERVICES,                   )
INC., et al.                                 )
                                             )
       Defendants.                           )

                                NOTICE OF APPEARANCE

       COME NOW the undersigned, Michael J. Marable of Gaines Gault Hendrix P.C., and

respectfully enters his name as additional counsel of record for Wal-Mart Stores East, LP,

incorrectly designated in Plaintiff’s Complaint as “Wal-Mart, Claims Services, Inc.”

       This the 23rd day of October, 2020.


                                             Respectfully Submitted,


                                             /s/ Michael J. Marable
                                             Julie D. Pearce (PEA032)
                                             Michael J. Marable (MAR223)
                                             Attorneys for Defendant
                                             Wal-Mart Stores East, LP

OF COUNSEL:
GAINES GAULT HENDRIX, P.C.
361 Summit Boulevard
Suite 200
Birmingham, Alabama 35243
205-980-5888
jpearce@ggh-law.com
mmarable@ggh-law.com




                                               1
                                           DOCUMENT 15
       Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 37 of 46




                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been served electronically
upon the following counsel of record who are AlaFile registrant(s) and on all other counsel of record
or pro se parties by, placing the same in the U.S. Mail, first class postage pre-paid and properly
addressed as follows, on this the 23rd day of October, 2020.


 Al Jones
 The Law Offices of Attorney Al Jones
 & Associates, P.C.
 2626 7th Street
 Tuscaloosa, Alabama 35401




                                                      /s/ Michael J. Marable
                                                      OF COUNSEL




                                                 2
           Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 38 of 46


                                      AlaFile E-Notice




                                                                         01-CV-2020-903275.00
                                                           Judge: BRENDETTE BROWN GREEN
To: JULIE DAVIS PEARCE
    jpearce@gghblaw.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                     JOSHUA MILLER V. WAL-MART CLAIMS SERVICES, INC.
                                   01-CV-2020-903275.00

                       The following matter was FILED on 11/5/2020 3:40:50 PM

                             D001 WAL-MART CLAIMS SERVICES, INC.
               JOINT MOTION TO DISMISS AND TO SUBSTITUTE PARTY DEFENDANT
                               [Filer: PEARCE JULIE ELIZABETH DA]


    Notice Date:    11/5/2020 3:40:50 PM




                                                             JACQUELINE ANDERSON SMITH
                                                                       CIRCUIT COURT CLERK
                                                               JEFFERSON COUNTY, ALABAMA
                                                               JEFFERSON COUNTY, ALABAMA
                                                            716 N. RICHARD ARRINGTON BLVD.
                                                                       BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
                                                                              DOCUMENT 17
                                                                ELECTRONICALLY
          Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 3911/5/2020
                                                                     of 46 3:41 PMFILED
STATE OF ALABAMA             Revised 3/5/08            Case No.   01-CV-2020-903275.00
Unified Judicial System                                                                                                  CIRCUIT COURT OF
01-JEFFERSON                                                      District Court      Circuit Court                 JEFFERSON COUNTY, ALABAMA
                                                                                                             CV202090327500
                                                                                                                 JACQUELINE ANDERSON SMITH, CLERK
                                                                                                CIVIL MOTION COVER SHEET
JOSHUA MILLER V. WAL-MART CLAIMS                                                   Name of Filing Party:D001 - WAL-MART CLAIMS SERVICES, INC.
SERVICES, INC.

Name, Address, and Telephone No. of Attorney or Party. If Not Represented.                     Oral Arguments Requested
 JULIE DAVIS PEARCE
 361 Summit Blvd, Suite 200
 BIRMINGHAM, AL 35243
Attorney Bar No.: PEA032

                                                                           TYPE OF MOTION
                         Motions Requiring Fee                                                               Motions Not Requiring Fee
      Default Judgment ($50.00)                                                             Add Party
      Joinder in Other Party's Dispositive Motion                                           Amend
      (i.e.Summary Judgment, Judgment on the Pleadings,                                     Change of Venue/Transfer
      orother Dispositive Motion not pursuant to Rule 12(b))
      ($50.00)                                                                              Compel
      Judgment on the Pleadings ($50.00)                                                    Consolidation
      Motion to Dismiss, or in the Alternative                                              Continue
      SummaryJudgment($50.00)                                                               Deposition
      Renewed Dispositive Motion(Summary                                                    Designate a Mediator
      Judgment,Judgment on the Pleadings, or other                                          Judgment as a Matter of Law (during Trial)
      DispositiveMotion not pursuant to Rule 12(b)) ($50.00)
                                                                                            Disburse Funds
      Summary Judgment pursuant to Rule 56($50.00)
                                                                                            Extension of Time
      Motion to Intervene ($297.00)
                                                                                            In Limine
      Other
                                                                                            Joinder
  pursuant to Rule                                                         ($50.00)
                                                                                            More Definite Statement
  *Motion fees are enumerated in §12-19-71(a). Fees                                         Motion to Dismiss pursuant to Rule 12(b)
  pursuant to Local Act are not included. Please contact the                                New Trial
  Clerk of the Court regarding applicable local fees.
                                                                                            Objection of Exemptions Claimed
      Local Court Costs $               0                                                   Pendente Lite
                                                                                            Plaintiff's Motion to Dismiss
                                                                                            Preliminary Injunction
                                                                                            Protective Order
                                                                                            Quash
                                                                                            Release from Stay of Execution
                                                                                            Sanctions
                                                                                            Sever
                                                                                            Special Practice in Alabama
                                                                                            Stay
                                                                                            Strike
                                                                                            Supplement to Pending Motion
                                                                                            Vacate or Modify
                                                                                            Withdraw
                                                                                            Other         Joint Motion to Dismiss and to Substitute
                                                                                                          Party Defendant
                                                                                         pursuant to Rule N/A                            (Subject to Filing Fee)
Check here if you have filed or are filing contemoraneously                                                  Signature of Attorney or Party
with this motion an Affidavit of Substantial Hardship or if you
                                                                   Date:
                                                                                                             /s/ JULIE DAVIS PEARCE
are filing on behalf of an agency or department of the State,
county, or municipal government. (Pursuant to §6-5-1 Code
                                                                   11/5/2020 3:40:48 PM
of Alabama (1975), governmental entities are exempt from
prepayment of filing fees)

*This Cover Sheet must be completed and submitted to the Clerk of Court upon the filing of any motion. Each motion should contain a separate Cover Sheet.
                                                                      DOCUMENT 17
                       Case
**Motions titled 'Motion        2:21-cv-00111-GMB
                         to Dismiss' that are not pursuant to Rule 12(b)Document          1-1 for Filed
                                                                        and are in fact Motions   Summary01/22/21       Page
                                                                                                         Judgments are subject       40fee.
                                                                                                                               to filing of 46
                                          DOCUMENT 18
                                                             ELECTRONICALLY
       Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 4111/5/2020    FILED
                                                                  of 46 3:41 PM
                                                                                   01-CV-2020-903275.00
                                                                                   CIRCUIT COURT OF
                                                                              JEFFERSON COUNTY, ALABAMA
                                                                           JACQUELINE ANDERSON SMITH, CLERK
            IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

JOSHUA MILLER,                                )
                                              )
       Plaintiff,                             )
                                              )
vs.                                           ) Civil Action Number CV-2020-903275
                                              )
WAL-MART, CLAIMS SERVICES,                    )
INC., et al.                                  )
                                              )
       Defendants.                            )

      JOINT MOTION TO DISMISS AND TO SUBSTITUTE PARTY DEFENDANT

       COME NOW counsel for the Plaintiff and counsel for Wal-Mart Stores East, LP and submit

to the Court the following:

       1.      “Wal-Mart Stores, Claims Services, Inc.” has been named as a Defendant in the

above referenced matter; however, “Wal-Mart Stores, Claims Services, Inc.” is not a properly

named legal entity.

       2.      The proper party Defendant for this lawsuit is Wal-Mart Stores East, LP.

       3.      The parties are in agreement to add Wal-Mart Stores East, LP to this case as a party

Defendant and to dismiss the claims filed against “Wal-Mart Stores, Claims Services, Inc.”

       WHEREFORE, PREMISES CONSIDERED, the parties respectfully request this Honorable

Court to enter an order dismissing all claims filed against “Wal-Mart Stores, Claims Services, Inc.”

and substitute Wal-Mart Stores East, LP as the Defendant in this action.


                                              Respectfully Submitted,


                                              /s/ Julie D. Pearce
                                              Julie D. Pearce (PEA032)
                                              Michael J. Marable (MAR223)
                                              Attorneys for Defendant
                                              Wal-Mart Stores East, LP

                                                 1
                                       DOCUMENT 18
       Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 42 of 46




OF COUNSEL:
GAINES GAULT HENDRIX, P.C.
361 Summit Boulevard
Suite 200
Birmingham, Alabama 35243
205-980-5888
jpearce@ggh-law.com
mmarable@ggh-law.com




and

                                         /s/ Al Jones
                                         Al Jones
                                         Attorney for Plaintiff
                                         Joshua Miller



OF COUNSEL:
The Law Offices of Attorney Al Jones
& Associates, P.C.
2626 7th Street
Tuscaloosa, Alabama 35401




                                            2
           Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 43 of 46


                                      AlaFile E-Notice




                                                                         01-CV-2020-903275.00
                                                           Judge: BRENDETTE BROWN GREEN
To: JULIE DAVIS PEARCE
    jpearce@gghblaw.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                     JOSHUA MILLER V. WAL-MART CLAIMS SERVICES, INC.
                                   01-CV-2020-903275.00

                       The following matter was FILED on 11/5/2020 3:42:16 PM




                                               [Filer: ]


    Notice Date:    11/5/2020 3:42:16 PM




                                                             JACQUELINE ANDERSON SMITH
                                                                       CIRCUIT COURT CLERK
                                                               JEFFERSON COUNTY, ALABAMA
                                                               JEFFERSON COUNTY, ALABAMA
                                                            716 N. RICHARD ARRINGTON BLVD.
                                                                       BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
                                           DOCUMENT 20
       Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 44 of 46




            IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                            BIRMINGHAM DIVISION


MILLER JOSHUA,                                  )
Plaintiff,                                      )
                                                )
V.                                              ) Case No.:         CV-2020-903275.00
                                                )
WAL-MART CLAIMS SERVICES, INC.,                 )
Defendant.                                      )




                                                    R
                                                  DE
                       ORDER SUBSTITUTING PARTY DEFENDANT

                                               OR
        The Court has considered the Joint Motion to Dismiss and to Substitute Party Defendant

filed by the parties. The Court agrees that it is appropriate to dismiss all claims against the entity
                                           D

identified as “Wal-Mart Stores, Claims Services, Inc.” and to substitute Wal-Mart Stores East,
                                      SE


LP as a party Defendant in place of Wal-Mart Stores, Claims Services, Inc.
                             O




        Therefore, it is ORDERED, ADJUDGED and DECREED that all claims against “Wal-
                          OP




Mart Stores, Claims Services, Inc.” are hereby dismissed, and Wal-Mart Stores East, LP shall be
                        PR




substituted as a party Defendant without need for further service of process.




DONE this[To be filled by the Judge].

                                               /s/[To be filled by the Judge]
                                               CIRCUIT JUDGE
            Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 45 of 46


                                         AlaFile E-Notice




                                                                             01-CV-2020-903275.00
                                                               Judge: BRENDETTE BROWN GREEN
To: PEARCE JULIE ELIZABETH DA
    jpearce@gghblaw.com




                       NOTICE OF COURT ACTION
                    IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

                       JOSHUA MILLER V. WAL-MART CLAIMS SERVICES, INC.
                                     01-CV-2020-903275.00

                   A court action was entered in the above case on 1/5/2021 12:55:10 PM


                                                 ORDER
                                                  [Filer: ]

    Disposition:     GRANTED
    Judge:           BBG

    Notice Date:     1/5/2021 12:55:10 PM




                                                                JACQUELINE ANDERSON SMITH
                                                                          CIRCUIT COURT CLERK
                                                                  JEFFERSON COUNTY, ALABAMA
                                                                  JEFFERSON COUNTY, ALABAMA
                                                               716 N. RICHARD ARRINGTON BLVD.
                                                                          BIRMINGHAM, AL, 35203

                                                                                       205-325-5355
                                                                           jackie.smith@alacourt.gov
                                             DOCUMENT 29
                                                              ELECTRONICALLY
        Case 2:21-cv-00111-GMB Document 1-1 Filed 01/22/21 Page 461/5/2021      FILED
                                                                   of 46 12:52 PM
                                                                                      01-CV-2020-903275.00
                                                                                      CIRCUIT COURT OF
                                                                                 JEFFERSON COUNTY, ALABAMA
                                                                              JACQUELINE ANDERSON SMITH, CLERK

               IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                               BIRMINGHAM DIVISION


  MILLER JOSHUA,                                     )
  Plaintiff,                                         )
                                                     )
  V.                                                 ) Case No.:        CV-2020-903275.00
                                                     )
  WAL-MART CLAIMS SERVICES, INC.,                    )
  Defendant.                                         )


                                                ORDER

        The Court has considered the Joint Motion to Dismiss and to Substitute Party Defendant filed by

the parties. The Court agrees that it is appropriate to dismiss all claims against the entity identified as

“Wal-Mart Stores, Claims Services, Inc.” and to substitute Wal-Mart Stores East, LP as a party Defendant

in place of Wal-Mart Stores, Claims Services, Inc.

        Therefore, it is ORDERED, ADJUDGED and DECREED that all claims against “Wal-Mart

Stores, Claims Services, Inc.” are hereby dismissed, and Wal-Mart Stores East, LP shall be substituted as

a party Defendant without need for further service of process.


        DONE and ORDERED this 5th day of January, 2021.

                                                 /s/ BRENDETTE BROWN GREEN
                                                 CIRCUIT JUDGE
